DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 8, and 15, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method, the method comprising:
identifying […] a language in which text on a document is written; 
generating a […] dataset [regarding] the text;
performing a translation of the text to braille using the […] dataset; and
presenting the translation to a user […].
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, employing natural language understanding, one or more hardware units, performing image capture, employing computing visions and/or OCR, braille haptic, computer speech, braille 3D printing, perturbation generation, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, program instructions, and/or a computer program product, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor, employing natural language understanding, one or more hardware units, performing image capture, employing computing visions and/or OCR, braille haptic, computer speech, braille 3D printing, perturbation generation, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, program instructions, and/or a computer program product, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 3 in Applicant’s specification generally, p34 in regard to employing natural language understanding, and p31 in regard to employing computer vision and/or OCR.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20220086302 A1 by Kato (“Kato”), in view of PGPUB US 20020174150 A1 by Dang et al (“Dang”).
In regard to Claims 1, 8, and 15, Kato teaches a computer-implemented method, the method comprising:
identifying, by a processor, a language in which text on a document is written; 
(see, e.g., F8, ACT12);
generating a [machine translation] dataset of the text;
(see, e.g., F8, ACT15);
performing a translation of the text to braille using the natural language understanding dataset; and
(see, e.g., p74);
presenting the translation to a user using one or more associated hardware units
(see, e.g., p88).

Furthermore, to the extent that Kato may not specifically teach all of the claimed limitations, however, in an analogous reference Dang teaches employing
natural language understanding
	(see, e.g., p13);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have employed natural language processing as taught by Dang instead of the machine translation as taught by Kato, in order to provide a more accurate translation of the original document.
In regard to Claims 5, 12, and 19, Kato teaches these limitations.  See, e.g., p17.
In regard to Claims 6, 13, and 20, Kato teaches these limitations.  See, e.g., F2 and F3.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of PGPUB US 20110169904 A1 by Ohara (“Ohara”).
In regard to Claims 2, 9, and 16, Kato teaches capturing an image of the cover of the document (see, e.g., F8), and analyzing that image using OCR and computer vision (see, e.g., p17), however, to the extent that it may fail to teach the other claimed limitations in an analogous reference Ohara teaches determining whether a user is authorized to copy/view the document, based on a code that appears on the document (see, e.g., p24)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Ohara to the method otherwise taught by Kato, in order to increase security by only presenting translations to a user when the user had security clearance to receive them, based on the appearance of a security code in the document.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of Ohara.
In regard to Claims 3, 10, and 17, Ohara teaches notifying the user that he/she cannot copy/view the document by inhibiting that from happening when the user does not have the correct credentials (see, e.g., p109);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Ohara to the method otherwise taught by Kato, in order to increase security by requiring the user to enter the correct password in order to view the document and thereby notifying the user of a lack of authorization if the user does not enter the correct password.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of Ohara, in view of official notice.
In regard to Claims 4, 11, and 18, while Ohara teaches requiring the user to have the correct credentials in order to copy/view the document (see, e.g., p109), it may fail to teach that those credentials are a name and address that match the name and address on the document, however,
the Examiner takes OFFICIAL NOTICE that requiring a recipient’s name and address to match a name and address on a document was old and well-known at the time of Applicant’s invention.  Such functionality allows for documents to not be delivered to persons who were not intended to see them.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for documents to not be delivered to persons who were not intended to see them.  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of Ohara, further in view of PGPUB US 20120183181 A1 by You (“You”).
In regard to Claims 7 and 14, Kato teaches capturing an image of the cover of the document (see, e.g., F8), and analyzing that image using OCR and computer vision (see, e.g., p17), however, to the extent that it may fail to teach the other claimed limitations in an analogous reference Ohara teaches determining whether a user is authorized to copy/view the document, based on a code that appears on the document (see, e.g., p24)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Ohara to the method otherwise taught by Kato, in order to increase security by only presenting translations to a user when the user had security clearance to receive them, based on the appearance of a security code in the document.

	Furthermore, while Ohara teaches a need to create security for certain documents from being read by those without security clearance it may fail to teach the remaining specifically claimed limitations, however, in an analogous reference You teaches detecting whether an individual is within a predetermined distance of someone and then enabling privacy capabilities (see, e.g., F2);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of You to the method otherwise taught by Kato, in order to increase security by no longer presenting translations of sensitive documents when another individual is within a certain distance of the translating device.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715